Citation Nr: 1208030	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  07-31 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to herbicide exposure.

2.  Entitlement to service connection for pancreatitis, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.

4.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to March 1980. 

These matters come to the Board of Veterans' Appeals (Board) from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  They are on appeal from a February 2007 rating decision.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  Such hearing was scheduled to take place at the RO in January 2012, but the Veteran did not report to the hearing.  As the record does not contain further explanation as to why the Veteran did not report to the hearing, or any additional requests for a hearing, the Board deems the Veteran's hearing request withdrawn.  See 38 C.F.R. § 20.704 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record contains a Social Security Administration (SSA) disability report completed by the Veteran, and dated in March 2006, which was received by VA in June 2006.  The SSA disability report indicates that the Veteran likely applied for SSA disability benefits.  However, no further SSA records have been associated with the clams file, and there is no indication that VA has attempted to obtain any such records.  While SSA records are not controlling for VA determinations, when VA is put on notice of the existence of SSA records, and they may be pertinent to a VA claim, VA must seek to obtain those records before proceeding with the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Therefore, the RO or AMC must attempt to obtain the Veteran's complete SSA records.

Also, service treatment records reflect that the Veteran was treated for complaints of back pain several times in service.  In October 1972, he complained of low back pain after injuring his back the day before playing football, and was diagnosed as having acute lumbosacral strain, with normal X-rays.  In March 1976, he was treated for complaints of low back pain.  In August 1979, the Veteran reported having had low back pain for four to five weeks, and the diagnosis was low back strain.  Furthermore, while the report of the Veteran's October 1979 examination for separation from service reflects a normal evaluation of the spine and musculoskeletal system, with no findings relating to the back, at the time of the examination, the Veteran reported a history of recurrent back pain, and stated that he injured his back in October 1972, that his last episode of back pain was in August 1979, that he had been treated with Robaxin and heat, and that his pain resolved with no complications or sequelae.  

A private medical record, dated in August 2005, reflects that the Veteran was treated for back pain and diagnosed as having sacroiliac joint strain.  However, there is no medical opinion or other such evidence linking the Veteran's in-service back problems to a current low back disorder.  Under these circumstances, the Veteran should be provided an examination and opinion addressing whether he has a current low back disorder, and, if so, whether such disability is related to his period of service.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, in March and April 2006, the Veteran submitted written authorization for VA to obtain treatment records pertinent to his claims from a Dr. Levinson, a Dr. Fieman, and the Medical Center of Aurora.  In June 2006, the RO sent a letter requesting such treatment records from Dr. Levinson, and, in June 2006, Dr. Levinson responded by submitting a statement and treatment records dating from January 2004 to June 2006.  However, records from Dr. Fieman and the Medical Center of Aurora were not requested or obtained.

In an October 2006 letter, the RO informed the Veteran that he had reported receiving treatment from Dr. Fieman and the Medical Center of Aurora, but that the authorization to request such records had expired.  The RO enclosed, and requested that the Veteran again complete, the necessary forms to authorize VA to obtain these records.  However, there is no indication that the Veteran completed and submitted these forms, and such records have still not been obtained by VA.  Thus, on remand, the RO or AMC should again request that the Veteran provide sufficient information and, if necessary, authorization, to obtain any treatment records from Dr. Fieman and the Medical Center of Aurora.

Accordingly, the case is REMANDED for the following actions:

1.  Contact SSA and request the Veteran's complete SSA records, including any determination regarding SSA benefits and all medical records underlying any such determination, which are in SSA's possession.  A copy of any request sent to SSA and any reply, to include any records obtained from SSA, must be included in the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record, and specifically any pertinent records of treatment from Dr. Fieman and the Medical Center of Aurora.  

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any low back disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether the Veteran has a low back disorder.  If any such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any such disability is related to service, to specifically include the Veteran's in-service treatment for back pain in October 1972, March 1976, and August 1976, as well as his reports of recurrent back pain at the time of his October 1979 separation examination.

In making this determination, the examiner should consider the August 2005 private treatment record containing a diagnosis of sacroiliac joint strain.

A complete rationale for all opinions must be provided.

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for the VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

5.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


